Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 5/20/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,801,018 to Wilde.
Regarding claim 1, Wilde discloses corner protectors (Please see animated fig. 2 below) comprising: a first plate; a second plate, wherein the second plate is positioned substantially perpendicular to the first plate; a central protrusion (41), wherein the central protrusion is positioned at a joint between the first plate and the second plate, further wherein the central protrusion having a first end and a second end; a pointed blade, wherein the pointed blade is formed at the first end of the joint between the first plate and the second plate; and a lip, wherein the lip is positioned at the second end of the central protrusion.


    PNG
    media_image1.png
    308
    557
    media_image1.png
    Greyscale


Regarding claim 2, wherein the first plate and the second plate each have a secondary hollow protrusion (part-circular bead or enlargement) positioned distal the central protrusion.

Regarding claim 3, wherein the first plate and the second plate have one or more holes (slot 9, for example) capable for fasteners.

Regarding claim 5, wherein the first end of the central protrusion merges with the pointed blade.


Regarding claim 7, wherein the second end of the central protrusion is adjacent the lip. 

Regarding claim 8, wherein the second end of the central protrusion comprises a substantially flat surface.

Regarding claim 11, wherein the lip capable of extending over an edge of an electrical box pad.

Regarding claim 12, wherein the lip capable of abutting an edge of an electrical box pad.
Regarding claim 20, claim 20 recites limitation similar, equal to or broader than those recited in claim 1, therefore also met by Wilde.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5, 7-9, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0106260 to Ayala in view of US JP 2551051.
Regarding claims 1 and 20, Ayala discloses corner protectors (Please see figs 3-4) comprising: a first plate (14); a second plate (16), wherein the second plate is positioned substantially perpendicular to the first plate; a central protrusion (12), wherein the central protrusion is positioned at a joint between the first plate and the second plate, further wherein the central protrusion having a first end and a second end; and a lip, wherein the lip is positioned at the second end of the central protrusion.

Ayala is silent a pointed blade, wherein the pointed blade is formed at the first end of the joint between the first plate and the second plate.
JP’051, in the same field of invention, discloses a central projection part (7a) wherein the central projection part is tapered (which considers as a pointed blade) at the ends of the central projection part (See figs 4, 6-7). It would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to combine the teaching 7 JP’051 with the teaching of Ayala to make the central projection part being tapered as a pointed blade. The motivation for doing so would be to provide more cover area of the corner as well as to strengthen the central part of the device.

	Regarding claim 4, Ayala as modified teaches wherein the first plate and the second plate comprise a curved edge, wherein the curved edge merges with the pointed blade.

Regarding claim 5, Ayala as modified teaches wherein the first end of the central protrusion merges with the pointed blade. 

Regarding claim 7, Ayala as modified teaches wherein the second end of the central protrusion is adjacent the lip. 

Regarding claim 8, Ayala as modified teaches wherein the second end of the central protrusion comprises a substantially flat surface.

Regarding claim 9, Ayala as modified teaches wherein the central protrusion comprises a hollow interior portion.

Regarding claim 11, Ayala as modified teaches the lip capable of extending over an edge of an electrical box pad.

Regarding claim 12, Ayala as modified teaches wherein the lip capable of abutting an edge of an electrical box pad.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0106260 to Ayala in view of US JP 2551051 and further in view of US 2009/0239005 to Hawkins et al.
Ayala in view of JP’051 is silent wherein the first plate and the second plate have one or more holes for fasteners.
Hawkins et al, in the same field of invention, discloses the first plate and the second plate have one or more holes for fasteners.
It would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to combine the teaching Hawskins with the teaching of Ayala as modified to provide simple holes for fasteners.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0106260 to Ayala in view of US JP 2551051 and further in view of US 4801018 to Wilde.
Ayala in view of JP’051 is silent wherein the hollow interior portion comprises one or more reinforcement portions positioned at the second end of the central protrusion.
Wilde, in the same field of invention, discloses one or more reinforcement portions positioned at the second end of the central protrusion (see fig. 2, the junction 40 is strengthened by an external part-circular bead or enlargement 41). Thus It would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to combine the teaching Wilde with the teaching of Ayala as modified. The motivation for doing so would be to provide the hollow interior portion more slightly stronger and strengthened at the second end of the central protrusion.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilde.
Wilde is silent wherein the central protrusion has a hemiconical shape. It would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to make the central protrusion as a hemiconical shape, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide the corner cover more aesthetic and appealing.

Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a corner guard or edge protector/bumper. US 3049360; US 4063702; US 3762626; US 4278196; US 3150854.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632